Citation Nr: 1817094	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-01 387	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to payment of attorney fees from past due benefits.

(The issues of entitlement to a compensable initial evaluation for status post right knee arthroscopy; an initial evaluation in excess of 20 percent for radiculopathy of the left arm; an initial evaluation in excess of 10 percent for impairment of rectal/sphincter control; a compensable initial evaluation for status post open reduction compound fracture of the distal phalanx of the right index finger; a compensable initial evaluation for bilateral posterior vitreous detachment; a compensable initial evaluation for flatfoot, status post right foot first metatarsophalangeal joint fracture with degenerative joint disease; an initial evaluation in excess of 20 percent for status post cervical spine fusion of C5-6 with degenerative disc disease and stenosis; a compensable initial evaluation for essential hypertension; an initial evaluation in excess of 60 percent for mesial temporal lobe mass; a compensable initial evaluation for right lateral epicondylitis; and an initial evaluation in excess of 50 percent for obstructive sleep apnea, will be addressed in a separate decision.)


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 2009.  The appellant is the Veteran's attorney.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) to withhold all retroactive payments and deny attorney fees.


FINDING OF FACT

In August 2013 and May 2017 administrative decisions, the RO awarded the appellant attorney fees from past-due benefits; as there is no evidence to show that the appellant filed a notice of disagreement with the award of fees, his claim for attorney fees is rendered moot because there is no justiciable case or controversy for active consideration by the Board.  


CONCLUSION OF LAW

The appellant's claim for entitlement to attorney fees has been rendered moot in light of his award of attorney fees, and the Board has no jurisdiction to adjudicate the merits of the claim.  38 U.S.C. §§ 5904, 7104, 7105, 7107 (2012); 38 C.F.R. §§ 3.750, 14.636, 19.4, 20.101, 20.200, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is entitlement to payment of attorney fees from past due benefits.  In a December 2017 statement, the Veteran's attorney stated that as VA had paid the remaining backpay, the Veteran wished to stop the Board appeal.  However, on the issue of entitlement to attorney fees, the attorney is the appellant.  Although the December 2017 statement indicates the attorney would also like to withdraw his appeal, the statement does not specifically state that the attorney wishes to withdraw his claim on attorney fees.  Regardless, as discussed below, the Board finds that the issue is moot, and there is no case or controversy remaining before the Board.

All questions of law and fact necessary to a decision by the Secretary of Veterans Affairs under a law that affects the provision of benefits by the Secretary to Veterans or their dependents or survivors are subject to review on appeal to the Secretary.  Decisions in such appeals are made by the Board of Veterans' Appeals. In its decisions, the Board is bound by applicable statutes, the regulations of the Department of Veterans Affairs and precedent opinions of the General Counsel of the Department of Veterans Affairs.  See 38 U.S.C. §§ 511(a), 7104; 38 C.F.R. § 20.101.  The principal functions of the Board are to make determinations of appellate jurisdiction, consider all applications on appeal properly before it, conduct hearings on appeal, evaluate the evidence of record, and enter decisions in writing on the questions presented on appeal.  See 38 U.S.C. §§ 7102 , 7104, 7107; 38 C.F.R. § 19.4.

A VA claimant and an attorney may enter into a fee agreement providing that payment for the services of the attorney will be made directly to the attorney by VA out of any past-due benefits awarded in a proceeding before VA or an appellate court.  38 U.S.C. § 5904(d).  The total fee payable to any attorney under such a fee agreement "may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim."  38 U.S.C. § 5904(d)(1).  Attorneys may charge claimants for representation before VA provided that: after an agency of original jurisdiction has issued a decision on a claim or claims, including any claim to reopen under 38 C.F.R. § 3.156 or for an increase in rate of a benefit; a notice of disagreement has been filed with respect to that decision on or after June 20, 2007; and the attorney has complied with the power of attorney requirements in 38 C.F.R. § 14.631 and the fee agreement requirements in 38 C.F.R. § 14.636(g).  See 38 C.F.R. § 14.636(c)(1).

According to the implementing regulations of the pertinent statute, VA will honor such an agreement only if (1) the total fee payable (excluding expenses) does not exceed 20 percent of the total amount of past-due benefits awarded, (2) the amount of the fee is contingent on whether or not the claim is resolved in a manner favorable to the claimant, and (3) the award of past-due benefits results in a cash payment to a claimant from which the fee may be deducted.  38 C.F.R. § 14.636(h)(1).  A "past-due benefit" is defined as "a non-recurring payment resulting from a benefit, or benefits, granted on appeal or awarded on the basis of a claim reopened after a denial by a VA...or the lump sum payment that represents the total amount of recurring cash payments which accrued between the effective date of the award...and the date of the grant of the benefit by the agency of original jurisdiction, the Board of Veterans' Appeals, or an appellate court." 38 C.F.R. § 14.636(h)(3).

A Veteran is authorized to concurrently receive both military retired pay and VA compensation benefits if the disability rating [for the past-due benefits at issue] amounts to 50 percent or higher.  See 38 C.F.R. § 3.750.

In January 2010, the Veteran entered into a fee agreement with the appellant, and then the appellant assisted the Veteran in filing his appeals.  In a May 2012 rating decision, the RO granted service connection for radiculopathy of the left arm, impairment of rectal/sphincter control, intermittent bronchitis, right lateral epicondylitis, mesial temporal lobe mass, and a cervical spine disability, resulting in a combined evaluation of 90 percent, effective August 1, 2009.  

In a June 2012 decision, the RO notified the Veteran that although the outcome was favorable in the May 2012 rating decision, there was no cash payment to the claimant because of the claimant's receipt of military retired pay.  The appellant filed a notice of disagreement with the decision, including the Veteran's back pay, and how attorney fees were calculated.  

In an August 2013 letter, the Veteran was notified that based on the information in his military retired pay files and VA records, he was entitled to a retroactive compensation payment of $40,031.00.  A September 2013 memorandum indicates $7,943.00 in attorney fees was paid to the appellant with $100.00 retained for assessment.

Although attorney fees were paid, in a November 2014 report of contact, the attorney indicated that he wished to continue his appeal of the attorney fees because he believed the Veteran was entitled to a higher amount of $52,000, from an earlier effective date.  He stated that his August 2013 letter was also a claim for an earlier effective date of August 1, 2009, on all issues, which was intertwined with the attorney fee issue.

In a November 2014 Statement of the Case, the RO upheld the denial of payment of attorney fees at the time of the May 2012 decision.  The appellant perfected his appeal in a November 2014 substantive appeal.  

In a January 2016 rating decision, earlier effective dates were granted for hypertensive heart disease, and cervical spine scars.  The Veteran was afforded a 100 percent rating from August 1, 2009, the day after his discharge from service.

In February 2016, the Veteran was notified that nothing was withheld from a January 2016 rating decision for the possible payment of fees because there was no cash payment to the Veteran due to his receipt of military retired pay.  The appellant filed a notice of disagreement with the withholding of attorney fees.

In an April 2017 letter, the Veteran was informed that he was entitled to a retroactive compensation payment of $31,305.00.  Thereafter, in a May 2017 administrative decision, the RO notified both the appellant and the Veteran that the Veteran's attorney was found eligible for a direct payment of fees by VA of $6,261.00.  The decision stated that an assessment of $100.00 would be withheld from the fees, and as long as the decision was not appealed after 60 days, the fee would be released. 

There is no documentation that the appellant initiated an appeal of this determination by filing a notice of disagreement (i.e., he did not express dissatisfaction with the award of attorney fees in the May 2017 administrative decision).  38 C.F.R. § 20.501.

The Veteran has been awarded a 100 percent disability rating from the day after his discharge from service.  In the December 2017 statement, the appellant stated that the Veteran agreed with the VA decision granting 100 percent and with the effective date assigned.  The Veteran stated that since VA had paid the remaining back pay, the Veteran wished to stop the Board appeal.  The Veteran terminated all outstanding appeals. 

Given the favorable administrative decisions of the RO in August 2013 and April 2017, which granted full attorney fees from past-due benefits, and the withdrawal by the Veteran of all his remaining appeals, the appellant's claim for attorney fees is moot.  Further, although the appellant did not specifically withdraw his appeal, the December 2017 statement indicates an intent to withdraw the appeal based on the full award of past-due benefits and fees from that award.  As there remains no case or controversy, the appeal seeking attorney fees from past-due benefits must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.101 (2017); cf. Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990); see also Mintz v. Brown, 6 Vet. App. 277 (1994) (the Board does not have jurisdiction to review a case if no benefit would accrue to the claimant).


ORDER

The appeal is dismissed.



		
M. SORISIO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


